         Case 1:11-md-02262-NRB Document 2991 Filed 10/22/19 Page 1 of 2




1775 PENNSYLVANIA AVENUE NW, SUITE 375                                                               JAMES R MARTIN
WASHINGTON, DC 20006                                                                                 jmartin@zelle.com
(202) 899-4100 MAIN (612) 336-9100 FAX                                                                  (202) 899-4101



October 22, 2019

VIA ECF and Facsimile

The Honorable Naomi Reice Buchwald
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         RE:     In re LIBOR-Based Financial Instruments Antitrust Litig.,
                 Case No. 11-md-2262 (S.D.N.Y.)

Dear Judge Buchwald:

        I write on behalf of Plaintiff the Federal Deposit Insurance Corporation as Receiver for
39 Closed Banks (“FDIC-R”) to advise the Court that, consistent with its suggestion at the July
29, 2019 telephonic hearing on certain Defendants’ Pre-Motion Letter, the FDIC-R today filed a
Notice of Voluntary Dismissal of contract-based claims asserted against Defendants Credit
Suisse International (“CSI”), HSBC Bank USA, N.A. (“HSBC”), Royal Bank of Canada
(“RBC”), and Portigon AG (f/k/a WestLB AG) (“Portigon”) arising from certain identified
master swap agreements. See Transcript of Telephone Conference at 16:15-20.1 The FDIC-R
reserves all rights with regard to tort and antitrust claims alleged against these (and all other)
Defendants, subject to the Court’s prior rulings.

        The FDIC-R believes the dismissal of these contract-based claims resolves item I.A. in
Defendants’ June 19, 2019 Pre-Motion Letter with regard to Defendants HSBC, RBC, and
Portigon. See June 2019 Pre-Motion Letter; Transcript at 2:12-17:4. With regard to other
contract-based claims asserted against Defendants CSI, Barclays Bank PLC, and NatWest
Markets plc (f/k/a The Royal Bank of Scotland plc), the FDIC-R has shared data evidencing
actionable swap transactions with those Defendants and intends to pursue claims arising from
those transactions. See Transcript at 20:5-23:18.

        With the filing of today’s dismissals, the FDIC-R believes that the only issue raised in
Defendants’ June 27th Pre-Motion letter that remains unresolved involves CSI’s assertion that
certain language in the ISDA Master Agreement between Closed Bank Westernbank Puerto Rico



1
  The Court scheduled the Telephonic Hearing to address certain issues raised by Defendants in their pre-motion
letter dated June 27, 2019. ECF No. 2890 (“June 2019 Pre-Motion Letter”).


                              ATLANTA | BOSTON | DALLAS | LONDON | MIAMI | MINNEAPOLIS
                               NEW YORK | PHILADELPHIA | SAN FRANCISCO | WASHINGTON, DC
                                                      Zelle.com
        Case 1:11-md-02262-NRB Document 2991 Filed 10/22/19 Page 2 of 2


The Honorable Naomi Reice Buchwald
October 22, 2019
Page 2


and Credit Suisse First Boston International, predecessor-in-interest to Defendant CSI, was
insufficient to establish personal jurisdiction over CSI for the FDIC-R’s claims arising under that
contract.2 See June 2019 Pre-Motion Letter at I.B. The Court suggested “very short briefing” on
that issue (5-7) pages. Id. at 23:19-24:2. The FDIC-R is prepared to respond to any such motion
within two weeks of filing.

Respectfully,

/s/ James R. Martin
James R. Martin


cc: All Counsel (via ECF)




2
 With regard to the question of personal jurisdiction raised by CSI with regard to Closed Banks Washington Mutual
Bank and Superior Bank, Transcript at 24:3-28:10, CSI produced additional pages from one of the two Master Swap
Agreements. Following that disclosure and discussions with CSI’s counsel, the FDIC-R advised CSI that it will not
pursue those contract-based claims for logistical and practical reasons. The Notice of Dismissal includes those
claims.
